t c memo united_states tax_court ronald e reed petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in and additions to tax on account of petitioner’s omissions of income from illegal drug activities held petitioner failed to prove that the source of certain expenditures was other than illegal drug activities held further petitioner substantially understated his income_tax_liability for of the years in question held further respondent proved fraud for each of the years in question held further petitioner is liable for self- employment_taxes ronald e reed pro_se sandra m jefferson for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows additions to tax sec year deficiency b b a b b b dollar_figure dollar_figure -- of the -- sec sec sec sec_6653 -- big_number -- big_number -- interest due on dollar_figure dollar_figure -- big_number -- of the dollar_figure interest due on dollar_figure of the big_number interest due on dollar_figure the issues for decision are as follows whether petitioner failed to report gross_income from drug-related activities for the years in question whether petitioner is liable for additions to tax under sec_6661 for substantial_understatement_of_income_tax for and whether petitioner is liable for additions to tax under sec_6653 for fraud for each of the years in question whether petitioner is liable for self-employment taxes under sec_1401 for each of the years in question unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts filed by the parties with attached exhibits is incorporated herein by this reference petitioner was incarcerated in a federal prison in danbury connecticut at the time the petition herein was filed from through petitioner was involved in dealing cocaine in amounts ranging from pound to multiple kilograms in date petitioner was indicted by a federal grand jury for conspiracy to distribute cocaine distribution of cocaine and money laundering the indictment on date in response to the indictment petitioner executed an agreement the plea agreement with the u s attorney for the district of maryland to plead guilty to two counts of the indictment conspiracy to distribute cocaine and money laundering in paragraph f of the plea agreement petitioner admits that he knowingly acquired with proceeds traceable to transactions involving narcotics certain real_estate and motor vehicles listed as follows and agrees that the property is forfeited to the united_states regent dr belair md eierman ave baltimore md one red porsche automobile one black porsche automobile on date petitioner was rearraigned in the u s district_court for the district of maryland district_court and pleaded guilty to money laundering and conspiracy to distribute cocaine in connection with the rearraignment a document the government’s statement of facts statement of facts was filed with the district_court at the rearraignment petitioner agreed with both the statement of facts refusing to make any additions or corrections and the plea agreement stating that it was correct the statement of facts recites that as a result of petitioner’s illegal earnings from trafficking in cocaine he purchased both real and personal_property including the following the listed_property expending the amounts shown item chevrolet corvette regent dr willow oak rd m shaivitz sons freestate sales inc brandon carpet sales chevrolet corvette porsche volvo dollar_figure -- -- -- -- -- -- -- -- -- dollar_figure big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- big_number pantera -- 1dollar_figure eierman ave big_number -- rt west furniture lotus -- big_number porsche cabriolet -- -- big_number totals big_number big_number big_number -- -- -- -- -- the amount shown as expended for this property has been adjusted to reflect the agreement of the parties with respect to certain of those items the statement of facts recites that petitioner used his mother dolores bruno as a nominee to disguise his purchases the district_court accepted petitioner’s guilty pleas and entered verdicts of guilty subsequently the district_court entered a judgment in accordance with its verdicts and sentenced petitioner to imprisonment for months petitioner made returns of income for each of the years in issue but reported no income from his illegal drug activities respondent’s determination of deficiencies in tax for the years in question is principally the result of respondent’s adjusting petitioner’s gross_income for each year to include amounts equal to petitioner’s expenditures_for the listed_property i preliminary matter discussion the general_rule is that the burden_of_proof is upon petitioner rule a which he must carry by a preponderance_of_the_evidence eg 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 petitioner however argues that there isn't any evidence at all that respondent can furnish to prove that petitioner made a single dollar from drug proceeds notwithstanding respondent's reliance on the plea agreement and the statement of facts since this case involves illegal unreported income petitioner's assertion suggests that 649_f2d_152 2d cir affg in part revg in part and remanding 74_tc_260 applies and requires respondent to satisfy the burden of coming forward with evidence linking petitioner to an income-producing activity in the stipulation of facts however petitioner concedes that he spent the amounts specified for the listed_property petitioner's concession necessarily acknowledges receipt of funds to purchase the listed_property and eliminates any threshold requirement imposed by llorente see tokarski v commissioner petitioner also argues that he was assured that the plea agreement and the statement of facts would not be used against him in any other proceeding this court determined petitioner's argument to be without merit and denied his motion to dismiss for lack of jurisdiction on date we see no need to reconsider that decision in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir we would defer to 649_f2d_152 2d cir affg in part revg in part and remanding 74_tc_260 if that case were applicable and this case were appealable to the court_of_appeals for the second circuit 87_tc_74 therefore petitioner bears the burden of proving that respondent's determination of deficiencies is erroneous rule a ii deficiencies in tax petitioner assigns error to respondent’s determination of deficiencies in tax on the grounds that respondent failed to consider the nontaxable sources of the amounts expended for the listed_property in petitioner was adjudged guilty of money laundering and conspiracy to distribute cocaine at petitioner’s rearraignment on the charges that led to that judgment the district_court was presented with the plea agreement and statement of facts in which when taken together it is stated that petitioner had received illegal earnings from trafficking in cocaine which were expended for certain property including the listed_property during his rearraignment hearing petitioner agreed that the plea agreement and the statement of facts were correct in this court however petitioner asks us not to credit the plea agreement and statement of facts claiming that he entered into the plea agreement and agreed that the plea agreement and statement of facts were correct only to please the government and to avoid further prosecution he further claims that he earned no cash income from drug sales being paid for his drug-connected activities in drugs that he consumed and that the expenditures_for the listed_property were financed legitimately using funds from his parents from loans and from lawful business ventures petitioner has failed to persuade us that that is the case for instance petitioner testified that his parents put up almost dollar_figure towards the purchase of the chevrolet corvette petitioner’s father died before and neither his mother nor his stepfather testified at the trial in this case petitioner’s mother worked as a secretary in the service_department of an automobile dealership and petitioner has given us no reason to believe that she had the wherewithal to help him with that automobile purchase petitioner has not shown that his mother and stepfather were unavailable and we infer from their failure to testify that their testimony would have been negative to petitioner 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir likewise we draw a negative conclusion from petitioner’s failure to offer any person’s testimony or other evidence to support certain loans that petitioner claims account for the cash he expended in for certain of the listed_property petitioner testified that although the date of death of petitioner's father is not clear from the record petitioner did not object to respondent's proposed finding of fact to that effect rule e some of the expenditures came from a painting company he owned but he could not remember the name of that company also petitioner’s testimony that he was involved in drug dealing only to get drugs for his own use is made suspect by the testimony of detective thomas m lau of the baltimore county police department detective lau testified that he was introduced to petitioner as an individual who could arrange drug purchases he also testified to petitioner’s participation in an approximately dollar_figure drug transaction and an aborted dollar_figure drug transaction we found detective lau credible we do not think that petitioner’s participation as described by detective lau is consistent with petitioner’s testimony that he engaged in drug-related activities only to get drugs for personal_use rather we think that petitioner’s participation is consistent with drug-related activities for pecuniary benefit in all substantial respects relating to the listed_property we find petitioner’s testimony to be unbelievable and we accord it no weight petitioner acknowledges his expenditures_for the listed_property such expenditures are prima facie evidence of income see tokarski v commissioner supra pincite and except with respect to one adjustment agreed to by the parties petitioner has failed to prove that the amounts shown as expenditures came from nontaxable sources moreover based on the plea agreement and the statement of facts we find that petitioner received proceeds from his illegal drug activities which were expended to purchase the listed_property in total_amounts as follows 1985--dollar_figure 1986--dollar_figure 1987--dollar_figure therefore except as necessary to reflect that one adjustment we sustain respondent’s determination of deficiencies iii additions to tax for substantial_understatement of liability respondent also determined that petitioner substantially understated his income_tax_liability and is liable for the additions to tax under sec_6661 for and the amount of an addition_to_tax for a substantial_understatement_of_income_tax for a taxable_year which addition is assessed after date equal sec_25 percent of the amount of any underpayment attributable to such substantial_understatement sec_6661 90_tc_498 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure whichever is greater sec_6661 petitioner has assigned error to respondent’s determination of a section on brief respondent states that dollar_figure is the amount of the expenditures that amount is slightly different from the amount set forth in the notice_of_deficiency it appears that the brief is in error addition_to_tax but has not averred any facts in support of that assignment we assume that petitioner relies on our finding no or reduced deficiencies to support his assignment of error petitioner bears the burden_of_proof rule a we do not find any reduced deficiencies except as necessary to take into account one adjustment agreed to by the parties therefore petitioner has failed to carry his burden_of_proof and we sustain the determination of additions to tax under sec_6661 modified to take account of the agreement of the parties iv additions to tax for fraud respondent also determined additions to tax for fraud under sec_6653 and for and under sec_6653 and b for and for sec_6653 imposes an addition_to_tax equal to percent of any underpayment in tax if any part of the underpayment is due to fraud sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 determined on the portion of the underpayment attributable to fraud for and sec_6653 imposes an addition_to_tax equal to percent of any underpayment in tax if any part of the underpayment is due to fraud sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 determined on the portion of the underpayment attributable to fraud respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to prove that a taxpayer fraudulently underpaid a dollar of tax respondent must prove both the fact of the underpayment and fraudulent intent with respect thereto see eg 91_tc_874 fraud is established by proving that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax id we have found that based on the plea agreement and the statement of facts petitioner received proceeds from illegal drug activities which proceeds were not reported as income for the years in question and sustained respondent's determination of deficiencies against petitioner with one adjustment we believe that the evidence in this case clearly and convincingly supports findings of underpayments in equal amounts see sec_6653 thus the sole issue remaining for consideration in determining the applicability of the additions to tax for fraud is whether petitioner acted willfully to evade taxes known to be owing we believe that he did for each year with respect to the totality of that year’s underpayment petitioner filed income_tax returns for the years in question establishing that he understood his obligation to file returns and pay tax petitioner’s failure to report substantial amounts of income over a period of years is evidence of fraudulent intent e g 89_tc_1280 the income that petitioner failed to report was generated by an illegal activity viz the sale of drugs we reasonably assume that persons who are engaged in illegal activity and who derive income therefrom generally do not report that income to conceal or mislead for the purpose of avoiding criminal prosecution with knowledge that taxes are avoided petitioner’s failure to report income from the sale of drugs thus provides a basis for inferring intent to evade tax see eg baker v commissioner tcmemo_1991_340 affd without published opinion 9_f3d_1550 9th cir petitioner tried to conceal the proceeds derived from his criminal activities by placing assets in the name of his mother that is evidence of fraudulent intent see 317_us_492 we believe that petitioner’s illegal drug activities were substantially engaged in for pecuniary gain which gain would not be decreased if he could evade federal_income_tax on his drug income based on the record as a whole we find that petitioner underpaid his tax for each of the years in question with the intent to evade a tax known to be owing in other words petitioner acted fraudulently he did so for each of the years in question with respect to the totality of the underpayment for that year v self-employment_tax the last issue is whether petitioner is liable for self- employment_taxes a self-employment_tax is imposed on income earned from self-employment sec_1401 respondent determined that petitioner was liable for self-employment taxes on account of income from drug trafficking in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively petitioner has assigned error to respondent’s determination of self-employment taxes but has not averred any facts in support of that assignment we assume that petitioner relies on our finding that he received no or a reduced_amount of income from drug trafficking to support his assignment of error petitioner bears the burden_of_proof rule a petitioner has failed to carry his burden_of_proof therefore we sustain the determination of self-employment taxes modified only as necessary to take into account one adjustment agreed to by the parties to reflect the foregoing decision will be entered under rule
